        Case 1:19-cv-01634-WMR-JFK Document 86 Filed 09/10/19 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


     GEORGIA ADVOCACY OFFICE,
     M.J., K.H., on behalf of themselves
     and others similarly situated,
                  Plaintiffs,                       CIVIL ACTION FILE NO:
           v.                                      1:19-cv-01634-WMR-JFK
     THEODORE JACKSON, in his
     official capacity as Sheriff of Fulton
     County, et al,
                  Defendants.


                                         ORDER

         This matter is before the Court on the Magistrate Judge’s Non-Final Report

and Recommendation (“R & R”) [Doc. 71], which recommends that Plaintiffs’

MOTION TO CERTIFY CLASS [Doc. 8] be GRANTED, with an adjustment to the

psychiatric disability class. No objection to the R & R has been filed.

I.       LEGAL STANDARD

         Under 28 U.S.C. § 636(b)(1), the Court reviews the R & R for clear error if

no objections are filed by a party within 14 days after being served with a copy. If

a party files objections, however, the Court must determine de novo any part of the
      Case 1:19-cv-01634-WMR-JFK Document 86 Filed 09/10/19 Page 2 of 4




R & R that is the subject of a proper objection. Id. As no objection to the R & R has

been filed in this case, the clear error standard applies.

II.   REVIEW

      In the R & R, the Magistrate Judge recommends that the following class and

subclass be certified in this case:

      (1) a psychiatric disability class consisting of all women who experience
      psychiatric disabilities who are now or will in the future be confined in the
      mental health pods for female detainees in the Fulton County Jail system, and

      (2) a competency restoration subclass consisting of all women who experience
      psychiatric disabilities who are now or will in the future be deemed
      incompetent to stand trial while confined in the Fulton County Jail system.

      However, the issue of competency restoration, while important, is not an issue

that is pertinent to these Defendants. The State of Georgia, through the Department

of Behavioral Health and Developmental Disabilities (“DBHDD”), is tasked with

issues related to inmate competency, see O.C.G.A. § 17-7-130, not the Defendants.

Although Plaintiffs assert that the Defendants established an only-for-men

competency restoration program at the Fulton County Jail, see [Doc. 1, ¶¶ 58, 148

and Doc. 8-1, p. 5], the evidence shows that the DBHDD and Emory University are

the sole entities that are responsible for creating and administering the competency

restoration program at the Fulton County Jail. [Doc. 25-1]. The sole roles that the

Fulton County Sheriff’s Office play in the competency restoration program is


                                           2
       Case 1:19-cv-01634-WMR-JFK Document 86 Filed 09/10/19 Page 3 of 4




providing a housing pod for the custody and general care of 16 or more program

participants within the jail, providing security for Emory personnel, and

administering medications to the inmates as prescribed. [Id.; see also Doc. 25-2].

The Fulton County Sheriff’s deputies and/or detention officers play no part in

providing the competency restoration treatment itself.           Further, none of the

Defendants dictate who participates in the competency restoration program and who

does not, nor do they prevent the program from being offered to female inmates.

Rather, the DBHDD has contracted with Emory to administer the program, and in

turn, the Fulton County Sheriff simply has agreed to provide certain resources,

namely the facility and security personnel, that allow Emory to effectively

administer the competency restoration program.

       For the above reasons, the Court concludes that the certification of a purported

competency restoration subclass is not appropriate in the case against these

Defendants.

III.   CONCLUSION

       After considering the Non-Final Report and Recommendation [Doc. 71], the

Court receives the R & R with approval and adopts its findings and legal conclusions

in regard to the certification of an adjusted psychiatric disability class as the Opinion

of this Court. The Court declines to certify a competency restoration subclass.


                                           3
     Case 1:19-cv-01634-WMR-JFK Document 86 Filed 09/10/19 Page 4 of 4




Accordingly, it is hereby ORDERED that Plaintiffs’ MOTION TO CERTIFY

CLASS [Doc. 8] is GRANTED in part and DENIED in part. The following class

is hereby CERTIFIED pursuant to Fed. R. Civ. P. 23(c)(1):

      a psychiatric disability class consisting of all women who experience
      psychiatric disabilities who are now or will in the future be confined in the
      mental health pods for female detainees in the Fulton County Jail system.


      IT IS SO ORDERED, this 10th day of September, 2019.



                                            __________________________
                                            WILLIAM M. RAY, II
                                            United States District Judge
                                            Northern District of Georgia




                                        4
